Exhibit 99.1 For Immediate Release RRsat Reports Record 2011 Full Year and Fourth Quarter Revenues AIRPORT CITY BUSINESS PARK, Israel, March 5, 2012 2011 Fourth Quarter Highlights § Revenues totaled a record $28.8 million, an 11.6% increase year-over-year § Operating income totaled $2.4 million, compared with $1.1 million last year § Adjusted net income of $1.5 million, compared with $1.1 million last year. GAAP net income totaled $1.6 million, compared with $1.4 million last year. § Adjusted EBITDA of $4.9 million, compared with $2.9 million last year. § Ended the quarter with $33.2 million in cash, cash equivalents and marketable securities, a $4.5 million increase, compared with the end of the previous quarter. § Backlog as of December 31, 2011 at $194 million. RRsat Global Communications Network Ltd. (NASDAQ: RRST), a leading provider of comprehensive content management and global distribution services to the television and radio broadcasting industries, today announced its financial results for the fourth quarter and full year ended December 31, 2011 Fourth Quarter 2011 Results: Revenues in the fourth quarter of 2011 totaled a record $28.8 million, an 11.6% increase compared with $25.8 million in the fourth quarter of 2010 and an increase of 0.6% compared with $28.6 million in the previous quarter. Gross profit in the fourth quarter of 2011 totaled $6.9 million, compared with $5.5 million in the fourth quarter of 2010 and $6.4 million in the previous quarter. Gross margin in the fourth quarter of 2011 was 23.8%, compared with 21.2% in the same quarter last year and 22.3% in the previous quarter. Operating income for the fourth quarter of 2011 totaled $2.4 million, representing an operating margin of 8.5%, compared with $1.1 million in the fourth quarter of 2010, representing an operating margin of 4.4%. Operating income in the previous quarter totaled $1.8 million, representing an operating margin of 6.4%. Net income on a GAAP basis for the fourth quarter of 2011 was $1.6 million, compared with $1.4 million in the fourth quarter of 2010 and a loss of $0.2 million in the previous quarter. Net income per share on a fully diluted basis under GAAP for the fourth quarter of 2011 was $0.09, compared with $0.08 in the fourth quarter of 2010 and a net loss per share of $0.01 in the previous quarter. Adjusted net income totaled $1.5 million for the fourth quarter of 2011, compared with $1.1 million in the fourth quarter of 2010 and $0.8 million in the previous quarter. Adjusted net income per share on a fully diluted basis totaled $0.09 in the fourth quarter of 2011, compared with $0.07 in the fourth quarter of 2010 and $0.05 in the previous quarter. As described in more detail below under the header "Use of Non-GAAP Financial Measures," commencing this quarter our calculation of adjusted net income also excludes non-cash expenses resulting from amortization of acquired intangible assets. Comparable period results that are included in this report were adjusted accordingly. Adjusted EBITDA for the fourth quarter of 2011 totaled $4.9 million, compared with $2.9 million in the fourth quarter of 2010 and $4.0 million in the previous quarter. Cash, cash equivalents and marketable securities as of December 31, 2011 totaled $33.2 million, an increase of $4.5 million compared with $28.7 million as of September 30, 2011. The net increase in the cash balance is mainly attributable to a positive cash flow from operating activities of $6.2 million less capital expenditures of $1.8 million. Backlog of signed agreements, as of December 31, 2011, totaled $194 million, including $86.6 million of revenues expected to be recognized during 2012, compared with a backlog of $195 million at the end of the previous quarter. Exchange rates changes in the fourth quarter had a negative $3 million impact on the backlog level. Full Year 2011 Results Revenues for the full year ended 2011 totaled a record $112.9 million, an increase of 10.7%, compared with $102.0 million in 2010. Operating income for 2011 totaled $8.8 million, compared with $10.5 million in 2010. Net income on a GAAP basis for 2011 totaled $4.3 million, compared with $8.7 million in 2010. Adjusted EBITDA for 2011 totaled $17.4 million, compared with $17.3 million in 2010. Adjusted net income for 2011 totaled $6.3 million, compared with $8.4 million in 2010. Guidance for revenue in the first quarter of 2012 is in the range of $27.5 - $28.5 million, and for full year 2012 in the range of $115 - $121 million. Guidance for gross margin in the first quarter of 2012 is 21.5-23.5%. The first quarter guidance is mainly a result of the ending of a large TV project. We anticipate being back on track in the second quarter of 2012. David Rivel, CEO of RRsat commented, "We finished 2011 on a positive note, with a record $113 million in revenues despite challenging economic conditions. In light of the challenges we experienced over the past 18 months, and following the improvements we implemented, I believe that the Company is now better positioned and I feel confident looking forward to 2012 and beyond." Mr. Rivel continued, "We recently signed a few key contracts, among them, with a new client to broadcast the KHL, the Russian Ice Hockey League, across Europe and the Middle East, expanding our presence in the growing sports broadcast market. We have expanded our relationship with current client, Nickelodeon, adding playout services to their station, NickJunior. We are also now offering uplink and playout services to Tempo, a leading US based Caribbean music company, which will be broadcast across the Americas, the Caribbean and Western Europe. Looking forward to 2012, we expect our capital expenditures to decrease, which will likely have a positive impact on our free cash flow. In addition, we plan to expand our direct sales to North America, Africa, and Asia, thus working towards our goal of offering superior services to a larger group of customers, including major television networks." Conference Call Information Conference call scheduled later today, March 5, 2012 at 9:00 am ET (4:00 pm Israel time). On the call, Mr. David Rivel, Founder & CEO, Mr. Itzhak Zion, CFO, and Mr. Lior Rival, VP Sales and Marketing, will review and discuss the results and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls at least 10 minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1-888-668-9141 UK Dial-in Number: 0-800-917-5108 Israel Dial-in Number: 03-918-0609 International Dial-in Number: +972-3-918-0609 at: 9:00 am Eastern Time; 6:00 am Pacific Time; 2:00 pm UK Time; 4:00 pm Israel Time Replay 2 A replay of the call will be available from the day after the call. A link to the replay will be accessible from RRsat's website at: www.rrsat.com. In addition, a telephone replay will be available for two days following the call. To access the telephone replay dial one of the following numbers: 1-888-326-9310 (US) and +972 3-925-5901 (International). Use of Non-GAAP Financial Measures In addition to the GAAP results included in this press release, RRsat has also included non-GAAP measurements of results. RRsat uses three financial measures, adjusted net income, adjusted net income per share and adjusted EBITDA, which are non-GAAP financial measures. RRsat believes that these non-GAAP financial measures are principal indicators of the operating and financial performance of its business. We have provided these non-GAAP measurements to help investors better understand our core operating performance and enhance comparisons of core operating performance from period to period. Adjusted net income is calculated based on the net income in our financial statements excluding non-cash equity-based compensation charges recorded in accordance with FASB ASC Topic 718, non-cash expense resulting from amortization of acquired intangible assets, non-cash income (loss) reflecting changes in the fair value of embedded currency conversion derivatives resulting from the application of FASB ASC Topic 815 and the resulting income tax (increase) decrease of the above items. The adjustment for amortization of acquired intangible assets is included by us in this report for the first time. Comparable prior period results that are included in this report were adjusted accordingly. The company has excluded intangible assets amortization expense from its non-GAAP net income measurements, primarily because it represents a significant non-cash expense and because the company evaluates its performance excluding intangible assets amortization expense. Amortization of intangible assets is consistent in amount and frequency but is significantly affected by the timing and size of the company's acquisitions. Investors should note that the use of intangible assets contributed to the Company's revenues earned during the periods presented and will contribute to the Company's future period revenues as well. Intangible assets amortization expense will recur in future periods. Adjusted EBITDA is calculated by adding to operating income, non-cash equity-based compensation charge, depreciation and amortization. Management uses these non-GAAP financial measures to assess its operational performance, for financial and operational decision-making, and as a means to evaluate period-to-period comparisons on a consistent basis. Management believes that these non-GAAP financial measures provide meaningful supplemental information regarding the Company's performance by excluding certain non-cash expenses that are not directly attributable to its core operating results. The non-GAAP measurements are intended only as a supplement to the comparable GAAP measurements and the company compensates for the limitations inherent in the use of non-GAAP measurements by using GAAP measures in conjunction with the non-GAAP measurements. As a result, investors should consider these non-GAAP measurements in addition to, and not in substitution for, or as superior to, measurements of financial performance prepared in accordance with GAAP. The Company expects to continue reporting non-GAAP financial measures, adjusting for the items described above, and the Company expects to continue to incur expenses similar to the non-cash, non-GAAP adjustments described above. Accordingly, the exclusion of these and other similar items in the presentation of non-GAAP financial measures should not be construed as an inference that these costs are unusual, infrequent or non-recurring. Moreover, because not all companies use identical measures and calculations, the presentation of adjusted net income, adjusted net income per share and adjusted EBITDA may not be comparable to other similarly titled measures of other companies. These limitations are compensated for by using adjusted net income and adjusted EBITDA in conjunction with traditional GAAP financial measures. 3 Reconciliations of the non-GAAP measures (adjusted net income and adjusted EBITDA) to the most comparable GAAP measures (net income and operating income respectively), are provided in the schedules attached to this release. About RRsat Global Communications Network Ltd. RRsat Global Communications Network Ltd. (NASDAQ: RRST) provides global, end-to-end, content management and distribution services to the rapidly expanding television and radio broadcasting industries, covering more than 150 countries. Through its RRsat Global Network, composed of satellite and terrestrial fiber optic capacity and the public Internet, RRsat provides high-quality and flexible global distribution services 24/7 to more than 630 channels reaching multiplatform operators, Internet TV and direct-to-home viewers worldwide and also offers occasional use services for sports, news and events with a fleet of flyaways and over 10 transportable satellite news gathering services (SNG) units. More than 130 television and radio channels use RRsat's advanced production and playout centers comprising comprehensive media asset management services. Visit the company's website www.rrsat.com Safe Harbor Statement This press release contains forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, including statements regarding (i) guidance for revenue for the first quarter of 2012 and full year 2012 and gross margin in the first quarter of 2012;(ii) our expectations to decrease capital expenditures in 2012, and the corresponding effect on free cash flow;(iii) our planned expectations of our direct sales to North America, Africa and Asia; and (iv) our goal of offering superior services to a larger group of customers, including major television networks (v) our expectation to expand our client base and sell additional services to our existing client base, (vi) our ability to report future successes, and (vii) our intention to distribute dividends in the future and the size of any dividends declared. These forward-looking statements involve known and unknown risks and uncertainties and are based on current expectations, assumptions, estimates and projections about the companies and the industry as of the date of this press release. The company undertakes no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in its expectations, except as may be required by law. Forward-looking statements are subject to risks and uncertainties that may cause actual results to differ materially from those contemplated by the forward-looking statements, including the risks indicated in our filings with the Securities and Exchange Commission (SEC). For more details, please refer to our SEC filings and the amendments thereto, including our Annual Report on Form 20-F for the year ended December 31, 2010 and our Current Reports on Form 6-K. Company Contact Information: Itzhak Zion, CFO Tel: + Email:investors@rrsat.com External Investor Relations Contacts: Ehud Helft / Porat Saar Tel: 1 rrsat@ccgisrael.com FINANCIAL TABLES FOLLOW 4 RRsat Global Communications Network Ltd. and its Subsidiaries Consolidated Statements of Operations In thousands except share data Year ended Three months ended Dec-31 Dec-31 Dec-31 Dec-31 Revenues $ Cost of revenues Gross profit Operating expenses Sales and marketing General and administrative Total operating expenses Operating income Interest and marketable securities income 81 Currency fluctuation and other financing expenses, net ) Changes in fair value of embedded currency conversion derivatives ) Other income (expenses), net (1 ) - 5 - Income before taxes on income Income taxes Net income $ Income per Ordinary Share Basic income per Ordinary Share Diluted income per Ordinary Share Weighted average number of Ordinary Shares used to compute basic income per Ordinary Share Weighted average number of Ordinary Shares used to compute diluted income per Ordinary Share 5 RRsat Global Communications Network Ltd. and its Subsidiaries Reconciliation of Adjusted Net Income and Adjusted EBITDA In thousands except per share data Year ended Dec 31 Three months ended Dec 31 Reconciliation of Net Income to Adjusted Net Income: Net income - as reported $ Non-cash equity-based compensation charge 44 51 Intangible amortization 72 94 Changes in fair value of embedded currency conversion derivatives ) ) ) Income tax increase (decrease) of the above items ) 25 81 Adjusted net income $ Adjusted net income per diluted ordinary share $ Year ended Dec 31 Three months ended Dec 31 Reconciliation of Net Income to Adjusted EBITDA: Operating income $ Non-cash equity-based compensation charge 44 51 Depreciation and amortization Adjusted EBITDA $ 6 RRsat Global Communications Network Ltd. and its Subsidiaries Consolidated Balance Sheets In thousands except share data As of December 31 As of December 31 Current assets Cash and cash equivalents $ $ Marketable securities Accounts receivable: Trade (net of provision for doubtful accounts of $5,641 and $6,892 as of December 31, 2010 and 2011, respectively) Other Fair value of embedded currency conversion derivatives Deferred taxes Prepaid expenses Total current assets Fair value of embedded currency conversion derivatives Deposits and long-term prepaid expenses Long- term land lease prepaid expenses Deferred taxes - Assets held for employee severance payments Fixed assets, at cost, less accumulated depreciation and amortization Goodwill Intangible Assets,at cost, less accumulated amortization Total assets $ $ 7 RRsat Global Communications Network Ltd. and its Subsidiaries Consolidated Balance Sheets (cont'd) In thousands except share data As of December 31 As of December 31 Liabilities and shareholders’ equity Current liabilities Accounts payable: Trade $ $ Other Fair value of embedded currency conversion derivatives Deferred income Total current liabilities Long - term liabilities Deferred income Fair value of embedded currency conversion derivatives Liability in respect of employee severance payments Deferred taxes Total long - term liabilities Total liabilities Commitments, contingent liabilities and liens Shareholders' equity Share capital: Ordinary share NIS 0.01 par value each (20,000,000 shares authorized as of December 31, 2010 and 2011; 17,346,561 shares issued and fully paid as of December 31, 2010 and 2011) 40 40 Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity $ $ Total liabilities and shareholders’ equity $ $ 8 RRsat Global Communications Network Ltd. and its Subsidiaries Consolidated Statements of Cash Flows In thousands Year ended Dec 31 Three months ended Dec 31 Cash flows from operating activities Net income $ Adjustments required to reconcile net income to net cash provided by operating activities: Deprecation and amortization Provision for losses in accounts receivable Deferred taxes Discount accretion and premium amortization of held- to- maturity securities, net - ) - - Discount accretion and premium amortization of available- for- sale securities, net ) ) 13 ) Changes in liability for employee severance payments, net 19 8 10 ) Capital gains on sale of fixed assets, net 1 - (5 ) - Stock- based compensation 44 51 Changes in fair value of embedded currency conversion derivatives ) ) ) Loss (profit) from trading securities, net ) 20 ) Changes in assets and liabilities: Decrease (increase) in accounts receivable - trade ) ) Decrease (increase) in accounts receivable - other ) ) ) Decrease (increase) in prepaid expenses ) ) ) Decrease (increase) in deposits and long-term prepaid expenses ) ) ) Increase (decrease) in accounts payable 17 ) ) Increase (decrease) in deferred income ) Net cash provided by operating activities $ 9 RRsat Global Communications Network Ltd. and its Subsidiaries Consolidated Statements of Cash Flows In thousands Year ended Dec 31 Three months ended Dec 31 Cash flows from investing activities Investment in fixed assets $ ) $ ) $ ) $ ) Investment in other assets ) - (5
